             Case 5:20-cv-00216 Document 1 Filed 02/24/20 Page 1 of 5




                     LIN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

LUIS SANTAMARIA ESCOBAR                       §
                                              §
        Plaintiff,                            §
                                              §       CIVIL ACTION NO. 5:20-cv-216
VS.                                           §
                                              §
ARROW TRUCK SALES, INC.                       §
                                              §
        Defendant.                            §

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1331, Defendant Arrow Truck Sales, Inc. (hereinafter

referred to as “Arrow Truck” or “Defendant”) files this Notice of Removal hereby

removing this action from the 45th Judicial District Court of Bexar County, Texas to

the United States District Court for the Western District of Texas, San Antonio Division.

Removal is based on federal question jurisdiction. See 28 U.S.C. §§ 1331, 1367 (a)

1441(a).

                                   I. INTRODUCTION

        1.       Plaintiff Luis Santamaria Escobar (hereinafter referred to as “Plaintiff”)

filed an Original Petition, Jury Demand and Request for Disclosures (Exhibit 4) in this

case in the 45th Judicial District Court for Bexar County, Texas on January 27, 2020.

        2.       Defendant was served with process on January 31, 2020. (Exhibit 5)

        3.       This Notice of Removal is being filed within thirty (30) days of service of

summons upon the Defendant.




Notice of Removal
             Case 5:20-cv-00216 Document 1 Filed 02/24/20 Page 2 of 5




                             II. GROUNDS FOR REMOVAL

        4.       This is a case over which this Court has jurisdiction pursuant to 28 U.S.C.

§ 1331, and which may be removed to this Court by Defendant due to federal question

jurisdiction pursuant to 28 U.S.C. § 1441(a).

        5.       A case arises under federal law if a complaint establishes that either (1)

federal law creates the cause of action or (2) the plaintiff’s right to relief necessarily

depends on the resolution of a substantial question of federal law. Empire Healthchoice

Assur., Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006); Singh v. Duane Morris LLP, 538

F.3d 334, 337-38 (5th Cir. 2008).

        6.       The presence or absence of a federal question is generally governed by the

“well-pleaded-complaint” rule, which states that federal jurisdiction exists only when a

federal question is presented on the face of the complaint. Rivet v. Regions Bank, 522

U.S. 470, 475 (1998). However, exceptions exist to prevent circumventing federal

jurisdiction through careful phrasing of a plaintiff’s claims.

        7.       Under the artful-pleading doctrine, a plaintiff is barred from framing its

suit under state law and omitting federal claims.; Rivet, 522 U.S. at 475; Bernhard v.

Whitney Nat’l Bank, 523 F.3d 546, 551 (5th Circuit 2008). When federal law completely

preempts a plaintiff’s state-law claim, removal is proper. Id.

        8.          In his Original Petition, Jury Demand and Request for Disclosures

Plaintiff expressly made claims against Defendant under The Age Discrimination in

Employment act of 1967 (“ADEA”) 29 U.S.C §621 and Title VII of the Civil Rights Act

of 1964, (“Title VII)”) 42 U.S.C. §2000e See Exhibit 4, ¶¶1, 19-27. As Plaintiff’s right




Notice of Removal
             Case 5:20-cv-00216 Document 1 Filed 02/24/20 Page 3 of 5




to relief necessarily depends on a ruling regarding the applicability of 29 U.S.C §62142

and 42 U.S.C. §2000e, federal question jurisdiction is established.

        9.       Also, pursuant to 28 U.S.C. §1367(a) this Court has supplemental

jurisdiction over claims included in Plaintiff’s Original Petition, Jury Demand and

Request for Disclosure pursuant to the Texas Commission on Human Rights Act

(“TCHRA”), Tex. Lab. Code Chapter 21.

        10.      Federal Courts may exercise supplemental jurisdiction over state law

claims within a federal complaint if those claims are part of the same case or controversy

as the federal claim. That is, that there must be a common nucleus of operative facts

between the state and federal claims so plaintiff would be expected to try them in one

proceeding. Carnegie Mellon University v. Cohill, 484 US 343, 349 (1988).

        11.      In this case Plaintiff claims age and national origin discrimination by

Defendant under ADEA, Title VII and the TCHRA for the same set of facts and

disclosures allegedly made by the Plaintiff.

                                             III. VENUE

        12.      Venue for removal is proper in this district and division under 28 U.S.C. §

1441(a) because this district and division embrace the Texas State District Courts of

Bexar County, Texas, the forum in which the removed action was previously pending.

                           IV. PROCEDURAL REQUIREMENTS

        13.      Pursuant to 28 U.S.C. §1446(a) the Notice of Removal has the following

attachments:

EXHIBIT 1           Index of Matters Being Filed

Notice of Removal
          Case 5:20-cv-00216 Document 1 Filed 02/24/20 Page 4 of 5




EXHIBIT 2           State Court Docket Sheet

EXHIBIT 3           List of all Counsel of Record including addresses, telephone numbers and
                    parties represented

EXHIBIT 4           Original Petition, Jury Demand and Request for Disclosures

EXHIBIT 5           Process of Service


        14.     Pursuant to 28 U.S.C.§ l446(d), written notices of filing of this Notice of

Removal will be given to all adverse parties promptly after the filing of same.

        15.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

Removal will be filed with the District Clerk for the 45th Judicial District Court of Bexar

County, Texas promptly after filing of same.

                                         V. CONCLUSION

        WHEREFORE,           PREEMISES         CONSIDERED,      Defendant    Arrow    Truck

respectfully requests that the above-captioned action now pending in the 45th Judicial

District Court of Bexar County, Texas, be removed to the United States District Court for

the Western District of Texas, San Antonio Division.


                                                Respectfully Submitted,




                                                ______________________________
                                                YANICE COLON-POL
                                                State Bar No. 24104276
                                                MEADERS & LANAGAN
                                                Two Riverway, Suite 845
                                                Houston, Texas 77056

Notice of Removal
          Case 5:20-cv-00216 Document 1 Filed 02/24/20 Page 5 of 5




                                             Tel: 713-403-3138
                                             Fax: 855-602-8224
                                             Email: Yanice.colonpol@meaderslaw.com
                                             E-file Email: efiling@meaderslaw.com

                                             ATTORNEYS FOR DEFENDANT
                                             ARROW TRUCK SALES, INC.

                             CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing document
has been served upon Plaintiff’s counsel on the 24th day of February 2020 via electronic
mail to:

        Michael V. Galo
        Galo Law Firm, P.C.
        4230 Gardendale, Bldg. 401
        San Antonio, Texas 787229
        mgalo@galowlaw.com

        Gilbert Urdiales
        Urdiales Law Firm, PLLC
        P.O. Box 690214
        San Antonio, Texas 78269
        gilbert@theurdialeslsawfirm.com

        Attorneys for Plaintiff




                                             ______________________________
                                             YANICE COLON-POL




Notice of Removal
